DETAILED ACTION

Allowable Subject Matter
Claim 2, 3, 5-9 and 14 are objected.
Claim 2 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 10-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG-Pub 2006/0147054 in view of Sheaffer US PG-Pub 2022/0053281.

Regarding claim 1, Buck teaches calibrating a microphone array having a plurality of microphone elements (Fig. 2 & [0048]: microphone calibration for microphone array), the method comprising: microphone array focus at a first direction relative to the microphone array with a first acoustic signal to concurrently generate a first set of audio signals from two or more of the microphone elements (Fig. 2 & [0054]: capturing mic signal from a focus direction); and processing the first set of audio signals to calibrate the two or more microphone elements (Fig. 2 & [0048] & [0052]: using the reference microphone signal-202 with the rest of the microphone-204 to create calibrated output signals X2(k)-XM(k)).  
Buck failed to teach ensonifying the microphone array at a first direction relative to the microphone array.
However, Sheaffer teaches ensonifying the microphone array at a first direction relative to the microphone array (Fig. 2A & [0037]-[0039]: having an external source-215 at specific location to provide sounds to the microphone array).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing sounds to the microphone arrays from a specific location allows the system to create transfer function for determine location of sounds once the system is used in normal conditions.

Regarding claim 4, Buck teaches the first set and the one or more other sets of audio signals that are captured using the microphone elements are processed to calibrate the two or more microphone elements (Fig. 2 & [0048] & [0052]: using the reference microphone signal-202 with the rest of the microphone-204 to create calibrated output signals X2(k)-XM(k), which is capturing audio signals).  
Buck failed to explicitly teach ensonifying the microphone array at one or more other directions relative to the microphone array with one or more other acoustic signals to generate one or more other sets of audio signals from the two or more microphone elements.
However, Sheaffer teaches ensonifying the microphone array at one or more other directions relative to the microphone array with one or more other acoustic signals to generate one or more other sets of audio signals from the two or more microphone elements (Fig. 2A & [0037]-[0039]: having an external source-215 at specific location to provide sounds to the microphone array and placing the sound source at different locations).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing sounds to the microphone arrays from a specific location allows the system to create transfer function for determine location of sounds once the system is used in normal conditions.

Regarding claim 10, Buck teaches wherein a microphone element in the microphone array is a reference microphone element relative to which the two or more microphone elements are calibrated (Fig. 2 & [0048] & [0052]: using the reference microphone signal-202 with the rest of the microphone-204).

Regarding claim 11, Buck teaches wherein the first acoustic signal is generated by an acoustic source ([0078]: sound source).
Buck failed to explicitly teach acoustic source located outside of the microphone array.  
However, Sheaffer teaches acoustic source located outside of the microphone array (Fig. 2A & [0037]-[0039]: Far-field using outside loudspeaker-215).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because in normal conditions you will have far-field noises that will have to be processed.

Regarding claim 12, Buck teaches wherein the first acoustic signal is generated by an acoustic source ([0078]: sound source).
Buck failed to explicitly teach acoustic source located inside of the microphone array.  
However, Sheaffer teaches acoustic source located inside of the microphone array (Fig. 2B & [0037]-[0039]: Near-field using inside loudspeaker).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because in normal conditions you will have near-field noises that will have to be processed.

Regarding claim 13, Buck teaches performing beamforming to gather sound from specific locations (Fig. 7-710).
Buck failed to explicitly teach the first acoustic signal is generated by an acoustic source located at a position relative to the microphone array; the processing to calibrate the two or more microphone elements is based on the position of the acoustic source relative to the microphone array and automatically determining the position of the acoustic source relative to the microphone array.  
However, Sheaffer teaches the first acoustic signal is generated by an acoustic source located at a position relative to the microphone array; the processing to calibrate the two or more microphone elements is based on the position of the acoustic source relative to the microphone array and automatically determining the position of the acoustic source relative to the microphone array (Fig. 10 & Fig. 2A & [0037]-[0039]: having an external source-215 at specific location to provide sounds to the microphone array, to get TF of each microphone in the array to be able to determine location of the sound in normal operations).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because providing sounds to the microphone arrays from a specific location allows the system to create transfer function for determine location of sounds once the system is used in normal conditions.

Regarding claim 15, Buck method is performed outside of an anechoic chamber ([0083]: performing calibration on a communication system in a vehicle).

  Regarding claim 16, Buck failed to explicitly teach wherein the method is performed at a location where the calibrated microphone array is subsequently used for on-line operations.  
However, Sheaffer teaches wherein the method is performed at a location where the calibrated microphone array is subsequently used for on-line operations ([0056]: having wireless communication for internet access).
Buck and Sheaffer are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using the device over the internet give the device more flexibility on where to use it.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG-Pub 2006/0147054 in combination with Sheaffer US PG-Pub 2022/0053281 in view of Makinen US PG-Pub 2011/0051953.

Regarding claim 17, the combination failed to teach wherein the first set of audio signals is filtered prior to calibrating the two or more microphone elements to diminish impact of reflections of the first acoustic signal arriving at the microphone array.  
However, Makinen teaches wherein the first set of audio signals is filtered prior to calibrating the two or more microphone elements to diminish impact of reflections of the first acoustic signal arriving at the microphone array (Fig. 1-14& [0048]: filtering the audio signal with LPF which will diminish the reflections signals capture).  
The combination and Makinen are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because removing noise from a signal helps to improve the processing of the signal.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG-Pub 2006/0147054 in combination with Sheaffer US PG-Pub 2022/0053281 in view of Zhang US PG-Pub 2009/0296946.

	Regarding claim 18, the combination failed to teach wherein the first set of audio signals is processed to detect at least one outlier microphone element in the microphone array.  
	However, Zhang teaches wherein the first set of audio signals is processed to detect at least one outlier microphone element in the microphone array (Fig. 2 & Claim 1: determining which microphone has error and which do not based on the audio signals).
	The combination and Zhang are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because determining a microphone with error helps to determine any issues with any of the microphones.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buck US PG-Pub 2006/0147054 in combination with Sheaffer US PG-Pub 2022/0053281 in view of Minnar US PG-Pub 2015/0110310.

	Regarding claim 19, the combination failed to teach wherein the microphone array comprises the plurality of microphone elements substantially evenly distributed over the surface of an acoustically rigid, spheroidal baffle.  
	However, Minnar teaches wherein the microphone array comprises the plurality of microphone elements substantially evenly distributed over the surface of an acoustically rigid, spheroidal baffle (Fig. 2A).
	The combination and Minnar are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using a spheroidal mic array is an alternate equivalent configuration to have a microphone array.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654